Sawyer, J., dissenting:
As to the points specified in the statement relating to insufficiency of evidence to support the findings, it is impossible to tell from the statement what the evidence proved. The statement itself afiirmatively shows that evidence hearing upon the points specified has been omitted in the statement and transcript, and that such omitted evidence is absolutely necessary to render that contained in the transcript intelligible. Also, that the omitted evidence constitutes a part of the case upon which the Court below based its action in denying a new trial. All presumptions are in favor of the correct action of the Court, and the appellant must affirmatively show error to justify this Court in reversing the orders and judgments of the District Court. I cannot undertake to say, from the mutilated case and loose jumble of evidence appearing in the statement on motion for new trial, as presented in the transcript, that the evidence was insufficient to support the findings. I find no available error, and think the judgment should he affirmed.
Sanderson, J., also dissenting:
I think the judgment should be affirmed.